Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of Claims:
Claims 1-10 and 13-22 are pending in this Office Action.
Claims 1, 2, 3, 6, 9, 10, 15, 16 and 17 are amended.
Claim 22 are new.
Claims 11 and 12 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.


Response to Arguments
Applicant’s arguments, filed 07/16/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying navigation mode setting and tab based navigation and remarks pgs. 14-16. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yolleck.  Please see citation below.
Examiner acknowledges further amendments made to address Examiner comments presented in Final Rejection mailed 5/28/2021.  Amendments overcome concerns presented.


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-10, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi et al. (US 2003/0014442), herein after Shiigi and further in view of Yolleck et al. (US 2006/0271858), herein after Yolleck.

Regarding Claim 1, 
Shiigi teaches: a system comprising: a database containing: a plurality of interrelated records cooperatively defining a hierarchical arrangement of components of a web application (see figs. 1 and 3, paras. 39-40 and 47, a repository containing plurality of template models (or “interrelated records”) that together define a hierarchical arrangement of objects (or “components”) specifying format and content of a web site application), 
including references to underlying scripts interpretable to define structure and operation of the components of the web application (see paras. 39-40, the templates including references to master template (or “underlying script”) to define the structural and programmatic elements of the objects for the web site application),
and a web server configured to receive, from a client device, a request for the web application (see Fig.1, para. 39, an object model configured to receive from a client device a request for a web site application, see also para. 94 (system implementation of the object model)), 
and, responsive to the request, (i) query the database to ascertain a component tree- structure representing the hierarchical arrangement of the components of the web application and to ascertain, the navigation-mode setting of the web application (see paras. 81-82, responsive to the request determining from repository the template hierarchy of object of the web application (wherein template hierarchy is based on a tree or inheritance model (indicative of “component tree structure) and further ascertaining from the document formatting and structural elements (indicative of “navigation-mode setting)), 
(ii) generate a data representation of the ascertained hierarchical arrangement of the components and the navigation-mode setting of the web application, wherein the data representation comprises markup or code, or both (see paras. 85-86, providing a user interface (or “data representation) of the determined object list, documents and elements of the web application, wherein functionality of the list comprises use of a code base and extensions (indicative of “markup and code”)),
and (iii) output the generated data representation to the client device for use by the client device to render the web application and to control a navigation mode of the web application in accordance with the navigation-mode setting (see paras. 41-42, output object model to the end user device for displaying web page and giving user control to edit, design, build and maintain structure of web page for operating, navigation and manipulating interface (indicative of “control a navigation mode”), see further, para. 99), 
Shiigi fails to explicitly teach wherein the navigation mode setting controls whether the web application presents sequential new pages with tab based navigation or single page based navigation, wherein operating with tab-based navigation comprises 
However, in analogous art Yolleck teaches: 
a navigation-mode setting of the web application wherein the navigation-mode setting defines whether the web application operates in tab-based navigation or single-page-based navigation (see figs. 2A, 2B, 3 and paras. 47-50, wherein browser configuration settings can be defined based on browser interface components to operate with or without an option of tabbed browsing (i.e. tab-based or single-page navigation)),
wherein operating with tab-based navigation rather than single-page-based navigation comprises (a) presenting each new page of application content in a respective tab container having a respective tab header (see paras. 60 and 64-65, wherein operating in tabbed browsing comprises presenting new pages in a new tab with the tab having titles (i.e. header) (see also fig. 5A-5B)),
and (b) maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly presented for user selection, allowing a user to multitask back and forth between the pages of application content by selecting associated tab headers (see paras. 61 and 65, associating different tabs with different web pages wherein the user may select different web pages by selecting the different tabs while maintaining previous web page with corresponding tab and the tabs are positioned in a manner to allow user to easily navigate between the tabs (i.e. multitask)).  
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the see para. 45).    

Regarding Claim 9, 
Shiigi teaches a method comprising: receiving, into a web server, input declaring structure and operation of a web application, including declarations of component hierarchy between components of the web application and a declaration of a navigation-mode setting of the web application (see fig. 3, para. 45-47, user defines structure, formatting, content of the application including template hierarchy of the content elements of the application and further defining user interface elements (or “navigation mode setting”) for structure and formatting of web application),  
responsive to the input, generating and storing, cooperatively in a plurality of tables of a database, a representation of the web application (see figs. 1 and 3, paras. 39-40, based on user interface interaction storing in a repository a plurality of template models (or “interrelated records”) for the web application, see also para. 90, wherein the template models are stored in a database table);
including references to underlying scripts 56SERC:0135interpretable to define structure and operation of the components and including the navigation-mode setting of the web application (see paras. 39-40, the templates including references to master template (or “underlying script”) to define the structural and programmatic elements of the objects for the web site application); 
(see Fig.1, para. 39, an object model configured to receive from a client device a request for a web site application, see also para. 94 (system implementation of the object model)),  
and responsive to the request, (i) querying the database to ascertain a component tree-structure representing the hierarchical arrangement of the components of the web application and to ascertain, the navigation-mode setting of the web application (see paras. 81-82, responsive to the request determining from repository the template hierarchy of object of the web application (wherein template hierarchy is based on a tree or inheritance model (indicative of “component tree structure) and further ascertaining from the document formatting and structural elements (indicative of “navigation-mode setting)),
(ii) generating a data representation of the ascertained hierarchical arrangement of the components and the navigation-mode setting of the web application, wherein the data representation comprises at least one including  markup or JavaScript or both (see paras. 85-86, providing a user interface (or “data representation) of the determined object list, documents and elements of the web application, wherein functionality of the list comprises use of a code base and extensions (indicative of “markup and code”)), 
and (iii) outputting the generated data representation to the client device for use by the client device to render the web application and to control a navigation mode of the web application in accordance with the navigation-mode setting (see paras. 41-42, output object model to the end user device for displaying web page and giving user control to edit, design, build and maintain structure of web page for operating, navigation and manipulating interface (indicative of “control a navigation mode”), see further, para. 99),  
Shiigi fails to explicitly teach wherein the navigation mode setting controls whether the web application presents sequential new pages with tab based navigation or single page based navigation, wherein operating with tab-based navigation comprises presenting each sequential page in a respective tab container having a respective tab header and maintaining earlier presented pages of application content 54SERC:0135 in respective tab containers with tab headers accessibly presented for user selection.
	However, in analogous art Yolleck teaches: 
	wherein the navigation-mode setting defines whether the web application operates in tab- based navigation or single-page-based navigation (see figs. 2A, 2B, 3 and paras. 47-50, wherein browser configuration settings can be defined based on browser interface components to operate with or without an option of tabbed browsing (i.e. tab-based or single-page navigation)),
	wherein operating with tab-based navigation rather than single-page-based navigation comprises (a) presenting each new page of application content in a respective tab container having a respective tab header (see paras. 60 and 64-65, wherein operating in tabbed browsing comprises presenting new pages in a new tab with the tab having titles (i.e. header) (see also fig. 5A-5B)),
	and (b) maintaining earlier presented pages of application content in respective tab containers with tab headers accessibly presented for user selection, allowing a user to multitask back and forth between the pages of application content by selecting associated tab headers (see paras. 61 and 65, associating different tabs with different web pages wherein the user may select different web pages by selecting the different tabs while maintaining previous web page with corresponding tab and the tabs are positioned in a manner to allow user to easily navigate between the tabs (i.e. multitask)).  
see para. 45).    

Regarding independent claim 15, 
The claim recites an article of manufacture including a non-transitory computer-readable medium comprising instructions that perform the method of claim 9; therefore, the same rationale for rejection applies.

Regarding claims 2, 10 and 16,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claim 1, 9 and 15 above.
Shiigi fails to explicitly teach presenting of new pages is responsive to user actuation of hyperlinks.
	However, in analogous art Yolleck teaches: 
wherein presenting each new page of application content is responsive to user actuation of hyperlinks presented by the web application (see para. 56, a selection of a hyperlink on a web page may cause a new tab to appear on tab band 500 with a new web page containing the information associated with the hyperlink).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include presenting of new pages is responsive to user actuation of hyperlinks in Yolleck. One would do so for the benefit of providing tabbed browsing controls to a browser (see para. 45).    

Regarding claim 4,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claim 1 above.
Shiigi further teaches wherein the web server is configured to: receive user input declaring the structure and operation of the web application, including declarations of the hierarchical arrangement of the components of the web application (see fig. 3, para. 47, user defines structure, formatting, content of the application including template hierarchy of the content elements of the application); 
and responsive to the user input, generate and store, cooperatively in a plurality of tables of the database, the plurality of interrelated records cooperatively defining the hierarchical arrangement of the components of the web application, to facilitate the querying and generating (see figs. 1 and 3, paras. 39-40 and 47, a repository containing plurality of template models (or “interrelated records”) that together define a hierarchical arrangement of objects (or “components”) specifying format and content of a web site application, see also para. 90, wherein the template models are stored in a database table).

Regarding claims 5 and 18,

Shiigi further teaches wherein the web server is configured to provide a user interface through which to receive the user input declaring the structure and operation of the web application (see fig.1, para. 40-42, the core system is configured to provide a user interface through which to receive user input declaring structure and content of the web application).

Regarding claim 6,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claim 1 above.
Shiigi further teaches wherein the web server is configured to: receive user input declaring the navigation-mode setting of the web application (see paras. 45-47, receive user input to finalize a template and further define user interface elements (or “navigation mode setting”) for structure and formatting of web application); 
and responsive to the user input, generate and store in at least one table of the database the navigation-mode setting of the web application (see para. 92, responsive to user design storing in a table of the database the file defining content and structural elements (indicative of “navigation-mode” setting)).

Regarding claims 7, 13 and 19,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claim 6, 9, and 16 above.
Shiigi further teaches wherein the web server is configured to provide a user interface through which to receive the user input declaring the navigation- (see fig.1, para. 40-42, the core system is configured to provide a user interface through which to receive user input declaring structure and content (indicative of “navigation-mode setting”) of the web application).

Regarding claims 8, 14 and 20,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claim 7, 13 and 19 above.
Shiigi further teaches wherein the user interface defines a menu enabling user selection of the navigation-mode setting from at least the tab-based navigation and the single- page-based navigation (see fig.4, col. 6, ll. 45-56, via user design interface user selects stacked object desired (i.e. accordion or tabbed navigator)).


Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi in view of Yolleck and further in view of Maddalozzo, Jr. et al. (US 6,633,316), herein after Maddalozzo.

Regarding claims 3 and 17,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claim 1, 9 and 15 above.
Shiigi further teaches wherein the navigation-mode setting controls whether or not the web application, when operating with the single-page-based navigation, presents […] (see paras. 45-47,  user interface elements/extensions control GUI functionality and content elements to be presented),
Shiigi in view of Yolleck fails to explicitly teach wherein operating with single-page-based navigation rather than tab-based navigation comprises presenting each new page of application content in place of an existing page of application content and 
	However, in analogous art Maddalozzo teaches: and wherein operating with single-page-based navigation rather than tab-based navigation comprises presenting each new page of application content in place of an existing page of application content (see fig. 4, col. 16, ll.30-34, browser 400 is operated in a “single-page-based navigation” wherein presentation of new pages by clicking a hyperlink take the place of current page, thereby only allowing visiting a single web page during browser navigation, see col. 2, ll. 48-55),
[wherein the navigation-mode setting controls whether or not the web application, when operating with the single-page-based navigation, presents] a page-history breadcrumb linking to one or more past presented pages of application content (see fig. 4, cols. 6-7, ll. 59-67 and 1-4, web page creator dictates to include previously visited links as nested and embedded on to the web page 422 of the browser 400),
Shiigi, Yolleck and Maddalozzo are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein operating with single-page-based navigation rather than tab-based navigation comprises presenting each new page of application content in place of an existing page of application content and navigation mode setting controls whether or not single page navigation presents a page history breadcrumb as taught in Maddalozzo because it amounts to applying a known technique (i.e. browser functionality, see Maddalozzo, col. 2, ll. 48-55) to a known device (i.e. web application development see Shiigi, para. 39-40).  One would do so for the benefit of allowing embedded links to previous pages (see Maddalozzo cols. 6-7, ll. 59-67 and 1-4).    



Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi in view of Yolleck and further in view of Mondal et al. (US 2016/0019194), herein after Mondal.


Regarding claims 21 and 22,
The combination of Shiigi in view of Yolleck teaches the limitations as described in claims 1 and 4 above.
Shiigi in view of Yolleck fails to explicitly teach maintaining earlier pages of content body in tab containers in a DOM of application.
	However, in analogous art Mondal teaches wherein maintaining earlier presented pages of application content in respective tab containers comprises maintaining a body of each tab container of the respective tab containers in a Document Object Model (DOM) of the web application (see fig.6, para. 32, wherein document object model stores and analyzes background webpage content for respective tabs 602, 606, and 608).
Shiigi, Yolleck and Mondal are in the same field of endeavor as the present invention, the references are directed to web application development. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include maintaining earlier pages of content body in tab containers in a DOM of application as taught in Mondal because it amounts to applying a known technique (i.e. document object model stores and analyzes, see Mondal, para. 32) to a known device (i.e. object model web application development core system for formatting and appearance, see Shiigi, para. 39-40).  One would do so for the benefit of storing web content in DOM  (see Mondal, para. 32).    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458